19 F.3d 1443
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Neal LOZINS, Donald Beaugez, Renee Rowe, and Scott Klasing,Plaintiffs-Appellants,v.ON-LINE SOFTWARE INTERNATIONAL, INC., a Delawarecorporation, qualified to do business in the Stateof Colorado, Defendant-Appellee.
No. 93-1077.
United States Court of Appeals, Tenth Circuit.
March 30, 1994.

ORDER AND JUDGMENT1
Before WHITE, Associate Justice (Ret.),2 ANDERSON and BALDOCK, Circuit Judges.


1
Neal Lozins, Donald Beaugez, Renee Rowe and Scott Klasing appeal from an adverse summary judgment in their action for royalties alleged to be owed under integrated asset purchase and employment agreements.  We have carefully considered the record and the appellants' arguments, and conclude that the district court did not err.  Accordingly, the judgment is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The Honorable Byron R. White, Associate Justice of the United States Supreme Court (Ret.), sitting by designation, pursuant to 28 U.S.C. 294(a)